DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 15 is objected to because of the following informalities:  Applicant recites “if a one-time infusion event is available” which utilizes the wrong indefinite article and should read “if the one-time infusion event is available”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 22, and dependents, is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 22, Applicant presents a claim which is broader in scope than the invention originally supported by the originally filed detailed disclosure and original claims (both of the instant application as well as the parent application 12/249,636. Specifically, Applicant has omitted a number of limitations which are consistently recited in both the specification and the originally filed claims as it pertains to qualifying the basal infusion events and extended bolus infusion events which are ‘delayed’ upon the request and delivery of a ‘one-time infusion event’. Originally filed claims (see instant application as well as 12/249,636) define these delayed events as “a sequential, multi-part, infusion event” including “a plurality of discrete infusion events” – where these discrete events may include ‘basal infusion events’ and ‘extended bolus infusion events’. The specification is consistent with these originally filed claims referencing a ‘sequential, multi-part, infusion event…’ throughout the disclosure (Abstract; Par. 1, 7, 10, 21, 39, 40, 44, 45, 47…etc.) This ‘sequential, multi-part’ infusion event is reiterated throughout the specification, particularly in the Abstract, Technical Field, Summary of the Disclosure, Detailed Description of the Preferred Embodiments, originally filed claims, and accompanying figures.
As such, Examiner submits that the broadest claim to which Applicant is entitled based upon satisfaction of the written description requirement is an infusion pump assembly comprising a processor including processing logic configured to perform the operations comprising: administering a sequential, multi-part infusion event comprising at least a basal infusion event and an extended bolus infusion event (see Par. 5, 8, 11, 31…etc. and originally filed Claims 3 and 4 of 12/249,636) when delays of programmed infusion events are concerned. Examiner submits that it is imperative, to satisfy the written description requirement, that the administered events are characterized as a ‘sequential, multi-part infusion event’ to the extent that the specification makes it clear that the disclosed invention is directed toward such a ‘sequential, multi-part infusion event’ and does not exceed that minimum scope.



Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 22-27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2007/0112298 (“Mueller”).
Regarding Claim 22, Mueller discloses an infusion pump assembly (10) comprising a processor (18) including a processing logic (RE: “programs” – Par. 29) configured to perform operations comprising:
Administering a basal infusion event (see e.g. 300) of an infusible fluid (i.e. insulin);
Administering an extended bolus infusion event (see e.g. Fig. 5B, 5C) of the infusible fluid;
Determining through the processing logic whether a one-time infusion event is available to be administered (see e.g. 420); and
If a one-time infusion event is available to be administered with the infusible fluid, delaying the administration of at least a portion of the basal infusion event (see Fig. 4 – i.e. the basal infusion is delayed from hours 4 to 6 and then resumes at hour 6).
Mueller further suggests that “[i]n additional alternative embodiments, the user may command the processor 18 of the external infusion device to alter the shape of a square wave bolus delivery profile…By altering the shape of the square wave bolus delivery profile, the user can effectively deliver an early bolus”. In other words, Mueller discloses that not only can the administered one time bolus (e.g. 420) cause a suspension/delay of the basal rate (see Fig. 4) it can also be used to cause a suspension/indefinite delay of a portion of an extended bolus infusion event (see also Par. 38 which describes additional possible scheduled bolus shapes other than those shown in Fig. 5 inclusive to ramp bolus, triangular bolus, and profiled bolus shapes.
As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the infusion device of Mueller to account for a large requested immediate bolus by suspending/delaying delivering of both the equivalent units of insulin for BOTH a schedule basal portion as well as a scheduled bolus portion in order to ensure that excessive insulin is not delivered by resuming scheduled basal and bolus functions too early. Specifically, Mueller discloses that the insulin pump may be scheduled to coordinate regular basal and bolus deliveries (see Par. 31, 38, 55, 67 – RE: programmed “scheduled” and “pre-scheduled” boluses) whereby bolus deliveries can be collectively prescheduled based upon presumptive meal times and expected high carbohydrate loads.
As such, in the event of use with profiles of extended bolus where the number of insulin units delivered in a one-time unscheduled bolus do not exceed the total for the scheduled extended bolus, where the scheduled extended bolus resumes can be considered a “delay” of the scheduled bolus event.
For example, a user may provide the schedule of a basal infusion rate (e.g. 1 unit per hour) with prescheduled extended meal boluses corresponding to regular meal times (e.g. a dual wave bolus comprising two immediate units with two extended units; see below).

    PNG
    media_image1.png
    786
    1154
    media_image1.png
    Greyscale


The user may then request a one-time, unscheduled bolus event of five units at 5:00AM which will cause the suspension of the previously scheduled delivery until the excess insulin is accounted for, which can be considered to delay the basal delivery profile, to be resumed later, as well as delaying the scheduled bolus delivery (see below).

    PNG
    media_image2.png
    784
    1146
    media_image2.png
    Greyscale



Such a protocol of suspending the delivery of the scheduled bolus until a sufficient number of previously scheduled units of insulin have been delivered to account for the one-time unscheduled bolus event would have been obvious for any of the extended bolus profiles in order to accomplish the stated goal of Mueller of accounting for extra delivered insulin by altering the scheduling of previously scheduled basal and bolus doses (see Par. 46, 50, 59).
Regarding Claim 23, the programming of Mueller permits the administration of the basal infusion event after the one-time infusion event has completed and administering the extended bolus infusion event after the one-time infusion event has completed (see above).
Regarding Claim 24, Mueller discloses wherein the extended bolus infusion event occurs simultaneously with the basal infusion event (see generally Fig. 3 where bolus 310 can assume any disclosed bolus type shape).
Regarding Claim 25, Mueller discloses the one-time infusion event includes a normal bolus infusion event (see e.g. 420).
Regarding Claim 26, Mueller discloses the one-time infusion event includes a plurality of one-time infusion sub-events (i.e. the one-time infusion event may comprise extended bolus types).
Regarding Claim 27, Mueller discloses that bolus infusion events may comprise extended bolus events, i.e. a sequential, multi-part event including a plurality of discrete events (see e.g. Fig. 5).


Response to Arguments
Applicant's arguments filed with respect to the claims have been fully considered but they are not persuasive or are moot in view of the new ground(s) of rejection.
Applicant argues (Pg. 5) that “the written description of the present application supports an infusion pump assembly being configured to deliver an infusible fluid via a one-time fusion [sic] event without necessarily being configured to deliver the infusible fluid via a sequential, multi-part infusion event…” However, this is not persuasive. Examiner notes that the portion cited by Applicant only pertains to the ability to deliver a “one-time infusion event”, but not to the claimed function of “delaying the administration” of a one-time infusion event. The act of “delaying” infusion events is exclusively practiced with ONLY sequential, multi-art, infusion events (see PGPUB - Abstract; Par. 5, 8, 11, 22, 41, 42, 46, 47, 48, 49, 51 – as well as the originally filed claims of the parent application). The recited “one-time infusion event” in Par. 26 appears to be the requested event which causes the delay of the sequential, multi-part events (see PGPUB Abstract; Par. 22), rather than a programmed event which can be delayed in accordance with the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        12/07/2022